 1                                                              THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9   SHABANI RAMADHANI,
                                                            No. 2:18-cv-01125-TSZ
10                             Plaintiff,
                                                            STIPULATED PROTECTIVE ORDER
11                      v.

12   STELLAR SENIOR LIVING LLC, and
     OVERLAKE TERRACE LLC,
13
                               Defendants.
14

15
     1.          PURPOSES AND LIMITATIONS
16
                 Discovery in this action is likely to involve production of confidential, proprietary, and
17
     private health information for which special protection may be warranted. Accordingly, the
18
     parties hereby stipulate to and petition the court to enter the following Stipulated Protective
19
     Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It does not
20
     confer blanket protection on all disclosures or responses to discovery, the protection it affords
21
     from public disclosure and use extends only to the limited information or items that are entitled
22
     to confidential treatment under the applicable legal principles, and it does not presumptively
23
     entitle parties to file confidential information under seal.
24
     2.          “CONFIDENTIAL” MATERIAL
25
                 “Confidential” material shall include the following documents and tangible things
26
     produced or otherwise exchanged:
27


                                                                                MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 1                                              705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
     11375.1 ma142202                                                           Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1               2.1    Plaintiff’s healthcare records

 2               2.2    Records relating to Plaintiff’s minor daughter’s disability

 3               2.3    Healthcare records of non-parties

 4               2.4    Private information regarding non-party employees of Defendants and other third

 5                      parties (e.g. private information may include, for example, social security

 6                      numbers, addresses, etc.)

 7               2.5    Proprietary information regarding the business of Stellar Senior Living, LLC and

 8                      Overlake Terrace, LLC (e.g. confidential proprietary operations, protocols,

 9                      policies, etc.)

10   3.          SCOPE

11               The protections conferred by this agreement cover not only confidential material (as

12   defined above), but also (1) any information copied or extracted from confidential material; (2)

13   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

14   conversations, or presentations by parties or their counsel that might reveal confidential material.

15               However, the protections conferred by this agreement do not cover information that is in

16   the public domain or becomes part of the public domain through trial or otherwise.

17   4.          ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

18               4.1    Basic Principles. A receiving party may use confidential material that is disclosed

19   or produced by another party or by a non-party in connection with this case only for prosecuting,

20   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

21   the categories of persons and under the conditions described in this agreement. Confidential

22   material must be stored and maintained by a receiving party at a location and in a secure manner

23   that ensures that access is limited to the persons authorized under this agreement.

24               4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

25   ordered by the court or permitted in writing by the designating party, a receiving party may

26   disclose any confidential material only to:

27


                                                                                 MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 2                                               705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
     11375.1 ma142202                                                            Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1                      (a)    the receiving party’s counsel of record in this action, as well as employees

 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 3                      (b)    the officers, directors, and employees (including in house counsel) of the

 4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 5   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 6   designated;

 7                      (c)    experts and consultants to whom disclosure is reasonably necessary for

 8   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 9   A);

10                      (d)    the court, court personnel, and court reporters and their staff;

11                      (e)    copy or imaging services retained by counsel to assist in the duplication of

12   confidential material, provided that counsel for the party retaining the copy or imaging service

13   instructs the service not to disclose any confidential material to third parties and to immediately

14   return all originals and copies of any confidential material;

15                      (f)    during their depositions, witnesses in the action to whom disclosure is

16   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

17   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

18   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

19   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

20   under this agreement;

21                      (g)    the author or recipient of a document containing the information or a

22   custodian or other person who otherwise possessed or knew the information.

23               4.3    Filing Confidential Material. Before filing confidential material or discussing or

24   referencing such material in court filings, the filing party shall confer with the designating party,

25   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

26   remove the confidential designation, whether the document can be redacted, or whether a motion

27   to seal or stipulation and proposed order is warranted. During the meet and confer process, the


                                                                                  MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 3                                                705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
     11375.1 ma142202                                                             Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1   designating party must identify the basis for sealing the specific confidential information at issue,

 2   and the filing party shall include this basis in its motion to seal, along with any objection to

 3   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 4   followed and the standards that will be applied when a party seeks permission from the court to

 5   file material under seal. A party who seeks to maintain the confidentiality of its information

 6   must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 7   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 8   in accordance with the strong presumption of public access to the Court’s files.

 9   5.          DESIGNATING PROTECTED MATERIAL

10               5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party

11   or non-party that designates information or items for protection under this agreement must take

12   care to limit any such designation to specific material that qualifies under the appropriate

13   standards. The designating party must designate for protection only those parts of material,

14   documents, items, or oral or written communications that qualify, so that other portions of the

15   material, documents, items, or communications for which protection is not warranted are not

16   swept unjustifiably within the ambit of this agreement.

17               Mass, indiscriminate, or routinized designations are prohibited. Designations that are

18   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

19   unnecessarily encumber or delay the case development process or to impose unnecessary

20   expenses and burdens on other parties) expose the designating party to sanctions.

21               If it comes to a designating party’s attention that information or items that it designated

22   for protection do not qualify for protection, the designating party must promptly notify all other

23   parties that it is withdrawing the mistaken designation.

24               5.2    Manner and Timing of Designations. Except as otherwise provided in this

25   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

26   ordered, disclosure or discovery material that qualifies for protection under this agreement must

27   be clearly so designated before or when the material is disclosed or produced.


                                                                                 MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 4                                               705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
     11375.1 ma142202                                                            Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1                      (a)    Information in documentary form: (e.g., paper or electronic documents

 2   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 3   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

 4   contains confidential material. If only a portion or portions of the material on a page qualifies for

 5   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 6   making appropriate markings in the margins).

 7                      (b)    Testimony given in deposition or in other pretrial proceedings: the parties

 8   and any participating non-parties must identify on the record, during the deposition or other

 9   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

10   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

11   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

12   transcript, or exhibits thereto, as confidential.      If a party or non-party desires to protect

13   confidential information at trial, the issue should be addressed during the pre-trial conference.

14                      (c)    Other tangible items: the producing party must affix in a prominent place

15   on the exterior of the container or containers in which the information or item is stored the word

16   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

17   the producing party, to the extent practicable, shall identify the protected portion(s).

18               5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19   designate qualified information or items does not, standing alone, waive the designating party’s

20   right to secure protection under this agreement for such material. Upon timely correction of a

21   designation, the receiving party must make reasonable efforts to ensure that the material is

22   treated in accordance with the provisions of this agreement.

23   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS

24               6.1    Timing of Challenges. Any party or non-party may challenge a designation of

25   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

27   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to


                                                                               MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 5                                             705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
     11375.1 ma142202                                                          Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2   original designation is disclosed.

 3               6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 4   regarding confidential designations without court involvement. Any motion regarding

 5   confidential designations or for a protective order must include a certification, in the motion or in

 6   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 7   conference with other affected parties in an effort to resolve the dispute without court action. The

 8   certification must list the date, manner, and participants to the conference. A good faith effort to

 9   confer requires a face-to-face meeting or a telephone conference.

10               6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

11   intervention, the designating party may file and serve a motion to retain confidentiality under

12   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

14   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

15   other parties) may expose the challenging party to sanctions. All parties shall continue to

16   maintain the material in question as confidential until the court rules on the challenge.

17   7.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18   LITIGATION

19               If a party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

21   party must:

22                      (a)     promptly notify the designating party in writing and include a copy of the

23   subpoena or court order;

24                      (b)     promptly notify in writing the party who caused the subpoena or order to

25   issue in the other litigation that some or all of the material covered by the subpoena or order is

26   subject to this agreement. Such notification shall include a copy of this agreement; and

27


                                                                                  MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 6                                                705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
     11375.1 ma142202                                                             Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1                      (c)     cooperate with respect to all reasonable procedures sought to be pursued

 2   by the designating party whose confidential material may be affected.

 3   8.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4               If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 5   material to any person or in any circumstance not authorized under this agreement, the receiving

 6   party must immediately (a) notify in writing the designating party of the unauthorized

 7   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 8   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 9   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

10   Agreement to Be Bound” that is attached hereto as Exhibit A.

11   9.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

12   MATERIAL

13               When a producing party gives notice to receiving parties that certain inadvertently

14   produced material is subject to a claim of privilege or other protection, the obligations of the

15   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

16   provision is not intended to modify whatever procedure may be established in an e-discovery

17   order or agreement that provides for production without prior privilege review. The parties

18   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

19   10.         NON TERMINATION AND RETURN OF DOCUMENTS

20               Within 60 days after the termination of this action, including all appeals, each receiving

21   party must return all confidential material to the producing party, including all copies, extracts

22   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

23   destruction.

24               Notwithstanding this provision, counsel are entitled to retain one archival copy of all

25   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

26   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

27   work product, even if such materials contain confidential material. And counsel for each party


                                                                                  MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 7                                                705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
     11375.1 ma142202                                                             Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1   may retain a copy of confidential material obtained through litigation for the sole purpose of

 2   abiding by its malpractice insurance policies to the extent they require the retention of case files

 3   for a specified time.

 4               The confidentiality obligations imposed by this agreement shall remain in effect until a

 5   designating party agrees otherwise in writing or a court orders otherwise.

 6

 7

 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9        DATED:           1/16/2019                       DATED: 1/16/2019
10

11

12        By: /s/Katherine Chamberlain                     By: /s/Matt Macario
          Katherine C. Chamberlain, WSBA #40014            Stephanie Alexander, WSBA #28007
13        Joe Shaeffer, WSBA #33273                        Thomas Vogliano, WSBA #44977
14        MacDonald Hoague & Bayless                       Matthew J. Macario, WSBA #26522
          705 Second Avenue, Suite 1500                    Fisher & Phillips LLP
15        Seattle, WA 98104                                1201 Third Ave., Suite 2750
          Emails: katherinec@mhb.com                       Seattle, WA 98101
16                 joe@mhb.com                             Emails: salexander@fisherphillips.com
                                                                    tvogliano@fisherphillips.com
17                                                                  mmacario@fisherphillips.com
          Attorneys for Plaintiff
18
                                                           Attorneys for Defendants
19

20

21

22

23

24

25

26

27


                                                                               MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 8                                             705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
     11375.1 ma142202                                                          Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED

 2               IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 4   or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 5   those documents, including the attorney-client privilege, attorney work-product protection, or
 6   any other privilege or protection recognized by law.
 7

 8   DATED this 24th day of January, 2019.
 9

10

11
                                                            A
                                                            Thomas S. Zilly
                                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                                              MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 9                                            705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
     11375.1 ma142202                                                         Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
 1                                                 EXHIBIT A

 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3               I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of Ramadhani v. Stellar Senior Living et. al., No. 2:18-cv-01125-TSZ. I agree to comply

 8   with and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13               I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26

27


                                                                               MACDONALD HOAGUE & BAYLESS
     STIPULATED PROTECTIVE ORDER - 10                                            705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
     11375.1 ma142202                                                          Tel 206.622.1604 Fax 206.343.3961
     FPDOCS 34898996.1
